Case 1:19-cv-03380-RRM-LB Document 22 Filed 05/18/20 Page 1 of 2 PageID #: 148



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------x
ELIZABETH GRANT; GRACE GRANT,

                                   Plaintiffs,                                ORDER
                 -against-                                              19-CV-3380 (RRM) (LB)

DEPARTMENT OF CORRECTIONS, et al.,

                                    Defendants.
-------------------------------------------------------------------x
ROSLYNN R. MAUSKOPF, United States District Judge.

        In an order to show cause dated December 2, 2019, (the “Prior Order”), the court directed

pro se plaintiff Elizabeth Grant to show cause why this action should not be dismissed as moot.

The Prior Order gave her thirty days from the date of that order in which to respond, and warned

Grant that if she failed to comply with the order or request an extension of the time to do so,

judgment would enter in favor of defendants without further notice from the Court. The Prior

Order was mailed to Grant at her address of record December 4, 2019, and again on January 17,

2020.

        On March 17, 2020, the Court received a five-page letter from Grant, postmarked March

11, 2020, requesting that the case not be dismissed. (Doc. No. 21.) That submission makes no

attempt to show why this action, which seeks only injunctive relief relating to conditions at

Rikers Island and Grant’s release from jail, is not moot. To the contrary, it confirms that she has

been released from Rikers Island. While Grant’s letter describes various “vicious and petty”

actions by staff at the jail, none of the alleged acts rise to the level of a Constitutional violation

and Grant does not seek leave to amend her complaint to add new defendants or causes of action.

        Since Grant has failed to show cause why this action should not be dismissed as moot, it

is ORDERED that this action is dismissed as moot. The Clerk of Court is respectfully directed
Case 1:19-cv-03380-RRM-LB Document 22 Filed 05/18/20 Page 2 of 2 PageID #: 149



to enter judgment against plaintiff and in favor of defendants, to mail a copy of that judgment

and this Order to plaintiff, to note that mailing on the docket sheet, and to close this case. The

Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Memorandum and

Order would not be taken in good faith and therefore in forma pauperis status is denied for

purpose of an appeal. See Coppedge v. United States, 369 U.S. 438, 444–45 (1962).

                                                      SO ORDERED.


Dated: Brooklyn, New York                             Roslynn R. Mauskopf
       May 18, 2020                                   ________________________________
                                                      ROSLYNN R. MAUSKOPF
                                                      Chief United States District Judge




                                                  2
